Title: To James Madison from Deborah McClenachan Stewart, 8 May 1805
From: Stewart, Deborah McClenachan
To: Madison, James


Philadelphia May 8th. 1805
Believe sir that I would not trespass on your time, knowing that it is directed to so many important objects, if I did not think your politeness would pardon the liberty I take, and that your benovolence will be concerned in granting me the information I am about to solicit. Permit me then to ask if any information has been lately received respecting the American claims on the French Government, and when you think it likely our Minister at Paris may begin to draw the bills. I have a claim of this description, and as I have not of late had any intelligence from my Agent at Paris, I am in a state of the greatest uneasiness, and shall remain so till I hear the result of the business. I am informed that a list of claims that have been admitted by the french Offices of liquidation has reached Washington, but that the name of Gen: Stewart does not appear; however this does not render me hopeless, as the claim has passed through different Agents, and I cannot say in which of their names it may have been presented. My late husband forwarded the vouchers to Mr. Skipwith our Commercial Agent at Paris in the year 96, and by a letter which I received from the Department of State in 1802 dated May the 20th. I find it had not been submitted by him to the Commissioners of “Comptabilité,[”] for want of the original papers. I therefore previous to the late Treaty gave to Mr. Ingersoll my Power of Attorney with the vouchers required to recover the claim. This gentleman on his leaving Paris just after the Treaty had been concluded left the Papers with Mr. James Swan for the purpose of getting the debt liquidated, soon after which I receivd a letter from him saying that he had succeeded in so doing, but that as he might not remain in Paris, he advised me to empower another person to receive the money, I therefore gave to Mr. Henry Waddell full power to act for me, from whom I had a letter dated in September last, telling me that the business was not then settled, but that it would be finally closed the 31st: of October, since which I have not heard from him. Not finding Gen: Stewarts name in the Awards that have been given, I am induced to be thus particular with a hope that it may be the means of affording me some information to quiet the fears which my not hearing from France have created. I have been on the point sir of writing to you several times; on this subject, but have as often been detered from an apprehension that you would deem it too great a liberty, I trust however to your goodness in making every allowance for my being thus troublesome, when you recollect how deeply I am interested in the information I ask. With respectful compliments to Mrs. Madison I remain your obliged friend and obdt. servt.
D. Stewart.
